DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020, 02/26/2021. The submission is following the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112			

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, the recitation of "a second trench" on line 4 is vague since it is unclear whether or not the trench is same the second trench previously recited.

      	 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13, 14, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimotsusa (US 2014/0160335 A1).

Regarding claim 1, Shimotsusa discloses a solid-state image sensor system (100, Fig.11) having a first pixel and a second pixel (paragraph [0025], “the signal corresponding to the sum of the charges accumulated in each of the two charge accumulation regions 103 of the charge accumulation region pair corresponds to the signal of one pixel”).
the photoelectric conversion device comprising: 
a semiconductor substrate (101, Fig.11) having a first face (F1, Fig.11) and a second face (F2, Fig.11) that is arranged on an opposite side of the first face and receives light (Fig.11) wherein a plurality of photoelectric conversion portions (103, Fig. 11) are arranged between the first face (F1) and the second face (F2).
 wherein the semiconductor substrate (101, Fig.11) includes a first trench (trench 130, having trench portions 131, 132, at least Fig. 11) extending from the first face (F1) between a first photoelectric conversion portion (103) of the first pixel (two charge accumulation regions 103, Fig.11) and a second photoelectric conversion portion (103) of the first pixel (two charge accumulation regions 103, Fig.11), and 
a second trench (trench 120, having trench portions 121, 122, see at least Fig. 11) extending from the second face (P2, paragraph [0031] “The second isolation region 122 can be formed by implanting ions into the semiconductor layer 101 through the second surface F2”), between the first pixel and the second pixel (Fig.11).
wherein an end on the second face side, of the trench portion 132, of the first trench is located closer to the second face side than an end on the first face side, of the trench portion 121, 122, of the second trench (see attached Fig.11 below), and

    PNG
    media_image1.png
    677
    1038
    media_image1.png
    Greyscale

			Figure 11
 wherein the trench portion 132 of the first trench (130, having 131 and 132, Fig. 11) has a portion of a first width and a portion of a second width in a cross section taken along a direction in which the first photoelectric conversion portion and the second photoelectric conversion portion are arranged, the first width is narrower than the second width, and the portion of the first width is closer to the second face than the portion of the second width ( see attached Fig.11).

Regarding claim 2, per the discussion above, Shimotsusa discloses the trench portion (131) of the first trench does not reach the second surface.  

Regarding claim 3, Shimotsusa, as discussed in claim 2, disclose the following:
wherein the first trench (130, having trench portions 131, 132, at least Fig. 11) has a portion of a first width (see attached Fig.11 above)  and a portion of a second width (see attached Fig.11 above)   in a cross section taken along a direction in which the first photoelectric conversion portion and the second photoelectric conversion portion are arranged, the first width is narrower than the second width, and the portion of the first width is closer to the second face than the portion of the second width (attached Fig.11 above).

Regarding claim 4, Shimotsusa, as discussed in claim 1, discloses:
wherein a width of the first trench portion (132) in a cross section taken along the direction is gradually narrower from the first face side to the end side of the first trench (Fig. 11).

Regarding claim 5, Shimotsusa, as discussed in claim 1, discloses:
wherein the first trench (portion 132) reaches the second face (see attached Fig11 above).

Regarding claim 13, Shimotsusa, as discussed in claim 1, further comprising:
another semiconductor substrate (140, Fig.11) stacked on the first face side (F1) of the semiconductor substrate (101, Fig.11).

Regarding claim 14, Shimotsusa, as discussed in claim 1, discloses:
wherein a single micro-lens (171, Fig.11) is formed on the second face side (F2) of the semiconductor substrate (101) (paragraph [0062] “a plurality of microlenses 171 are arrayed so that one microlens 171 is assigned to each charge accumulation region pair including two charge accumulation regions 103”) in association with the first photoelectric conversion portion (103) and the second photoelectric conversion portion (103, Fig.11).

Regarding claim 20, Shimotsusa, as discussed in claim 1, comprising: 
the photoelectric conversion device (100, Fig.11) according to claim 1; and a signal processing unit that processes an image signal output from the photoelectric conversion device (Paragraph [0065], “a processing unit for processing a signal output from the solid-state image sensor. The processing unit can include, for example, an A/D converter, and a processor for processing digital data output from the A/D converter”).

Regarding claim 16, Shimotsusa discloses the following:
manufacturing method of a solid-state image sensor system (100, Fig.11) including a semiconductor substrate (101) having a first face (F1) and a second face (F2) that is arranged on an opposite side of the first face and receives light (Fig.11), the manufacturing method comprising steps of:
 forming a first pixel and a second pixel in the first face (paragraph [0025], “the signal corresponding to the sum of the charges accumulated in each of the two charge accumulation regions 103 of the charge accumulation region pair corresponds to the signal of one pixel”) forming a first trench (130, having trench portions 131, 132, at least Fig. 11) from the first face (F1) between a first photoelectric conversion portion (103) arranged in the first pixel (two charge accumulation regions 103, Fig.11) and a second photoelectric conversion portion (103) arranged in the first pixel (two charge accumulation regions 103, Fig.11); and
forming a second trench (120, having trench portions 121, 122, see at least Fig. 11) from the second face (F2) between the first pixel and the second pixel (Fig.11);
wherein an end on the second face side of the first trench (132) is located closer to the second face side (P2) than an end on the first face side of the second trench (122) (see attached Fig.11 in claim 1 above).
wherein an end on the second face side of the first trench is located closer to the second face side than an end on the first face side of the second trench (see attached Fig.11 in claim 1), and;
 wherein the first trench has a portion of a first width and a portion of a second width in a cross section taken along a direction in which the first photoelectric conversion portion and the second photoelectric conversion portion are arranged, the first width is narrower than the second width, and the portion of the first width is closer to the second face than the portion of the second width (see attached Fig.11 in claim 1).

Regarding claim 17, Shimotsusa, as discussed in claim 16, further comprising:
a step of stacking another semiconductor substrate (140, Figs.8A) on the first face of the semiconductor substrate (101, Fig.8A) after the step of forming the first trench and before the step of forming the second trench (Figs. 8a and 8B).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12, 15, 18, and 19 are rejected under 35 U.S.C103 as being unpatentable over Shimotsusa (US 2014/0160335 A1) in the view of Ogawa (US 11,088,191 B2)

Regarding claim 6, Shimotsusa, as discussed in claim 1, lacks a clear inclusion of the second trench does not reach the first face as claimed.
However, Ogawa, in the same field of endeavor, discloses a photoelectric conversion system wherein the second trench does not reach the first face (see abstract and Fig.5A, the second trench 302 may extend closer to the first face P1). Selecting a particular size, shape and/or configuration of elements/components in order to provide suitable configuration in an optical system would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Shimotsusa by utilizing the desired dimension of elements/components taught by Ogawa in order to provide a desired configuration for the second trench.

 	Regarding claim 7, Shimotsusa, as discussed in claim 1, lacks a clear inclusion of an insulating isolation structure as claimed.
 Ogawa, in the same field of endeavor as Shimotsusa, disclose the use of insulating isolation structures (300, 400, at least Fig. 5).  The use of insulating isolation structure for providing a proper cushion between elements/components in an optical system would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Shimotsusa by including the use of insulating isolation structures taught by Ogawa in order to provide a better insulation between the photoelectric conversions, if so desire.

Regarding claim 8, Shimotsusa and Ogawa, as discussed in claim 7 above, lack a clear inclusion of a depth of the insulating isolation structure as claimed.  Selecting specific size and shape of elements/components for providing suitable arrangement/alignment in an optical system would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed system of Shimotsusa by utilizing the desired dimension of elements/components taught by Ogawa in order to provide a better alignment of the insulating isolation structures.

Regarding claim 9, Shimotsusa and Ogawa, as discussed in claim 7 above, lack a clear inclusion of relative position between the trench and the insulating isolation structure as claimed.  Selecting a particular arrangement of elements/components for providing a compact design in an optical system would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed system of Shimotsuasa and Ogawa by utilizing the desired dimension of elements/components taught by Ogawa in order to provide a better compact design for the system.

Regarding claim 10, Shimotsusa, as discussed in claim 7, further comprising:
a first gate electrode (141, Fig.11) that transfers charges of the first photoelectric conversion portion (paragraph [0034], “A transfer gate 141 can transfer charges accumulated in the charge accumulation region 103”); and a second gate electrode (141, Fig.11) that transfers charges of the second photoelectric conversion portion (paragraph [0034]).
However, Shimotsusa and Ogawa lack a clear inclusion of relative position of the gate electrodes and the insulating isolation structure as claimed.  Selecting a particular arrangement of elements/components in order to provide a clearer vision of the components in an optical system would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed system of Shimotsusa by utilizing the desired dimension of elements/components taught by Ogawa in order to provide a better visual appearance of the elements/components of the system, if so desired.


Regarding claim 11, per the discussion of claim 10 above, Shimotsusa and Ogawa also lack an inclusion of relative position between the insulating isolation structure, the gate electrodes and the photoelectric conversion portions as claimed.  Selecting a specific arrangement between elements/components in order to provide more convenience in aligning of the elements/components in an optical system would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed system of Shimotsusa by utilizing the desired dimension of elements/components taught by Ogawa in order to provide a better alignment manner for the components of the system.
Regarding claim 12, Shimotsusa and Ogawa, per the discussion of claim 10 above, lack a clear inclusion of relative distances between the gate electrodes, the photoelectric conversion portions and the insulating isolation structures as claimed.  Selecting a particular arrangement of elements/components in order to provide a compact design in an optical system would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed system of Shimotsusa by utilizing the desired dimension of elements/components taught by Ogawa in order to provide a more compact design of the system. 


Regarding claim 15, Shimotsusa, as discussed in claim 1 above, lacks a clear inclusion of a thickness of the semiconductor substrate, the width and depth of the first trench and second trench as claimed.
Ogawa discloses the photoelectric conversion system wherein a thickness of the semiconductor substrate is 3.0 um to 5.0 um  and wherein the first trench has a width of 0.1 um to 0.3 um and a depth of 1.0 um to 3.0 um in a direction in which the first photoelectric conversion portion and the second photoelectric conversion portion are arranged (Ogawa ,Fig.9A, column 13, line 50- 55) and the second trench has a width of 0.1 um to 0.5 um and a depth of 1.0 pm to 3.0 pm in the direction in plan view (Ogawa, Fig.9G, column 15, line 8- 16).
 Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Shimotsusa by utilizing the desired dimension of elements/components taught by Ogawa in order to provide more convenience in optics alignment operation of the sensor.

Regarding claim 18, Shimotsusa, as discussed in claim 16, lacks a clear inclusion of a step of thinning the semiconductor substrate.
 Ogawa discloses the photoelectric conversion system, further comprising:
a step of thinning the semiconductor substrate (Ogawa, 907, Fig.9F, column 14, line 55-60) from the second face side (P2) to expose the first trench in the second face after the step of forming the first trench and before the step of forming the second trench (Ogawa, Fig.9F).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Shimotsusa by utilizing the desired dimension of elements/components taught by Ogawa in order to provide a better heat dissipation efficiency.

Regarding claim 19, Shimotsusa, as discussed in claim 16, lacks a clear inclusion of a step of film formation of a polymer on an inner wall of the first trench as claimed.
 Ogawa discloses the photoelectric conversion system including the step of forming the trenches with film formation using suitable material.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Shimotsusa by utilizing the forming step taught by Ogawa in order to provide better trenches for the system.  The selection of known available material such as polymer would have also been obvious to one of ordinary skill in the art for providing suitable use in forming the trenches, if so desired.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Takeda, US 2014/0131779 A1 discloses a solid-state image sensor including a substrate having a photoelectric conversion element disposed, the photoelectric conversion element converting an amount of incident light into a charge amount, a memory unit disposed at a side of the photoelectric conversion element, the memory unit receiving the charge amount from the photoelectric conversion element.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI THI NGOC TRAN whose telephone number is (571)272-3456. The examiner can normally be reached Monday-Friday: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on (571)270-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.T./Examiner, Art Unit 2878      




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878